HOLMES, Judge
(concurring in the result).
I concur in the result only.
I also comment that to me the lack of a finding of facts by the trial court is of no import in this case. In the absence of specific findings of facts by the trial court, an appellate court will assume that the trial court made findings necessary to support its judgment, unless such findings would be clearly erroneous. Thomas v. Davis, 410 So.2d 889 (Ala.1982). I do agree, however, that the trial court should not be afforded the presumption of correctness provided by the ore tenus rule. I do not believe the ore tenus rule applies to the issues in this case. See Ala.Code §§' 11-47-171 and 11-50-50 (1975); Florence v. Williams, 439 So.2d 83 (Ala.1983); Berry v. Alabama Power Co., 257 Ala. 654, 60 So.2d 681 (1952). See also Public Relations Counsel, Inc. v. City of Mobile, 381 So.2d 15 (Ala.1980) (relating to § 18-1-6, Ala.Code (1975)).